DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.


Claim Objections
Claims 2, 8, 16-19, 24 are objected to because of the following informalities:  
In claim 2, line 5, replace “plances” with ~planes~ to correct typo.
In claim 5, line 5, “(feature E2)” typo.
In claim 8, line 1, missing claim subject matter between “A” and “comprising a processor…”.
In claims 16-19, line 1, “The method” needs correction to correspond to antecedent basis of “computer implemented method” in claim 1.
In claim 24, line 1, “wherein the” is redundant.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	No support is found in filed specification for “real scene”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 20-23 recites the limitation "The device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 20-23 are claiming an apparatus depending on a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 17, 21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnor et al. (“Adaptive Block-based Light Field Coding”).
To claim 1, Magnor teach a computer implemented method comprising:
	using an optical acquisition system having at least a sensor, determining a plurality light rays, each light ray of the plurality determined based on light sensed using a pixel of the sensor, each light ray having a trajectory in three dimensional (3D) space outside the optical acquisition system (pages 1-2, Figs 1-3);
	for each light ray, determining a set of parameters representing the trajectory of the light ray (pages 1-2, section 2 light field rendering);
	arranging the determined parameters into images (pages 1-2, section 2 light field rendering); and
	compressing the images using an image codec or a video codec (pages 2-4, sections 3-4).

To claim 8, Magnor teach a comprising a processor (as explained in response to claim 1 above).



To claim 2, Magnor teach claim 1.


To claim 3, Magnor teach claim 1.
Magnor teach wherein the set of parameters for a light ray represents an intersection of the light ray with a reference plane in 3D space and a vector indicating an orientation of the light ray in 3D space (pages 1-2, sections 1-2).

To claim 4, Magnor teach claim 1.
Magnor teach wherein the set of parameters for a light ray comprises multiple parameters, wherein arranging the parameters into images comprises forming an image for at least a first parameter of the multiple parameters, the image comprising the first parameter for each light ray of the plurality of light rays (pages 1-2, section 2 light field rendering).

To claim 5, Magnor teach claim 1.
Magnor teach wherein the set of parameters for a light ray comprises a first parameter, a second parameter, a third parameter, and a fourth parameter, wherein arranging the parameters into images comprises: arranging the first parameters for the light rays of the plurality of light rays into a first image: arranging the second parameters for the light rays of the plurality of arranging the third parameters for the light rays of the plurality of light rays into a third image: and arranging the fourth parameters for the light rays of the plurality of light rays into a fourth image (pages 1-3, sections 2-3).


Magnor teach wherein, the image codec is a standardized image codec or the video codec (pages 2-3, section 3 the coder).

To claim 17, Magnor teach claim 1.
Magnor teach wherein compressing the images further comprises combining the images into a composite image and coding the composite image using the image codec or the video codec (pages 2-3, Fig. 3, sections 2-3).

To claim 21, Magnor teach claim 1.
Magnor teach further comprising: coding an information message comprising parameters to specify a position for one or more reference planes used to generate the parameters representing the trajectories of the light rays (pages 2-3, sections 2-3).

To claim 24, Magnor teach claim 1.
Magnor teach wherein the sensor is a physical sensor device in a physical optical acquisition device, and the light rays are determined from light entering the physical optical acquisition device from a real scene (page 2, Fig. 2, camera).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnor et al. (“Adaptive Block-based Light Field Coding”) in view of Li et al. (“Scalable Coding of Plenoptic Images by Using a Sparse Set and Disparities”).
To claim 16, Magnor teach claim 1.
But, Magnor do not expressly disclose wherein the images are compressed using one of a JPEG image codec, a JPEG2000 image codec, an AVC video codec, an H.265/HEVC video codec, or an H.266 video code said first parameters are a ray of light sensed by a pixel captured by the sensor.
	Li teach using H.264 for plenoptic images and videos (page 81 left column, H.264 is also called MPEG-4 part 10 AVC), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into method of Magnor, in order to provide alternative codec by design preference.

To claim 20, Magnor teach claim 1.
But, Magnor do not expressly disclose further comprising: coding a supplemental enhancement information (SEI) message comprising parameters necessary for reconstructing the light rays from the decoded images.
Official Notice is also taken), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into method of Magnor, in order to provide alternative codec by design preference.




Claims 18-19, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnor et al. (“Adaptive Block-based Light Field Coding”) in view of Anonymous (“Technical report of the joint ad hoc group for digital representations of light/sound fields for immersive media applications”).
To claim 18, Magnor teach claim 1.
But, Magnor do not expressly disclose wherein at least one pixel of the sensor parameter of either the first or the second or both parameters is an image are images provided in a Computer Graphics Image (CGI).
	Anonymous teach at least one pixel of the sensor parameter of either the first or the second or both parameters is an image are images provided in a Computer Graphics Image (CGI) 

To claim 19, Magnor teach claim 1.
Magnor and Anonymous teach wherein the CGI image(s) is are at least partially simulated by a computer for a given scene description (as explained in response to claim 18, wherein virtual reality application is provided).

To claim 22, Magnor teach claim 1.
Magnor and Anonymous teach wherein the sensor of a simulated optical acquisition device, and the light rays are determined using a Computer Graphics Image (CGI) - model of a scene (as explained in response to claim 18 above).

To claim 23, Magnor and Anonymous teach claim 22.
Magnor and Anonymous teach wherein the CGI image(s) are at least partially simulated by a computer for a given scene description (as explained in response to claim 19 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 15, 2021